Case: 20-50711     Document: 00515752088         Page: 1     Date Filed: 02/22/2021




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                               February 22, 2021
                                No. 20-50711                      Lyle W. Cayce
                            consolidated with                          Clerk
                                No. 20-50714
                              Summary Calendar



   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Domingo Cruz-Miguel,

                                                         Defendant—Appellant.


                  Appeals from the United States District Court
                       for the Western District of Texas
                            USDC No. 4:19-CR-814-1
                            USDC No. 4:20-CR-56-1


   Before Clement, Higginson, and Engelhardt, Circuit Judges.
   Per Curiam:*




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50711       Document: 00515752088       Page: 2    Date Filed: 02/22/2021




                                   No. 20-50711
                                 c/w No. 20-50714

          Domingo Cruz-Miguel appeals his sentence of 87 months in prison,
   which the district court imposed following his guilty plea conviction for
   illegal reentry in violation of 8 U.S.C. § 1326. He also appeals from the
   judgment revoking his supervised release, which had been imposed after a
   prior illegal reentry conviction. Cruz-Miguel contends that the recidivism
   enhancement under § 1326(b)(2), which was applied in his case, is
   unconstitutional because it allows a sentence above the otherwise applicable
   statutory maximum of two years of imprisonment, see § 1326(a), based on
   facts that are neither alleged in the indictment nor found by a jury beyond a
   reasonable doubt. He concedes the issue is foreclosed by Almendarez-Torres
   v. United States, 523 U.S. 224 (1998), but he seeks to preserve the issue for
   further review.    The Government has filed an unopposed motion for
   summary affirmance, asserting that Cruz-Miguel’s argument is foreclosed.
          The parties are correct that Cruz-Miguel’s assertion is foreclosed by
   Almendarez-Torres. See United States v. Wallace, 759 F.3d 486, 497 (5th Cir.
   2014); United States v. Rojas-Luna, 522 F.3d 502, 505-06 (5th Cir. 2008).
   Further, Cruz-Miguel has abandoned any challenge to the revocation of his
   supervised release by failing to brief an argument as to the revocation. See
   Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993). Accordingly, the
   motion for summary affirmance is GRANTED, see Groendyke Transp., Inc.
   v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969), the Government’s motion for
   an extension of time to file a brief is DENIED, and the judgments of the
   district court are AFFIRMED.




                                         2